1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
     ALFRED BROWN,                                    )   Case No.: 1:19-cv-00835-SAB (PC)
9
                                                      )
                      Plaintiff,                      )
10                                                        ORDER GRANTING PLAINTIFF’S REQUEST
                                                      )
              v.                                          FOR THIRTY DAY EXTENSION OF TIME TO
11                                                    )   FILE AN AMENDED COMPLAINT
                                                      )
     DR. NGOZI IGBINOSA, et al.,
12                                                    )   [ECF No. 16]
                                                      )
13                    Defendants.                     )
                                                      )
14                                                    )
15                                                    )

16            Plaintiff Alfred Brown is appearing and in forma pauperis in this civil rights action pursuant to
17   42 U.S.C. § 1983.
18            On August 13, 2019, Scottlyn J. Hubbard, filed a notice of appearance as counsel of record for
19   Plaintiff, along with a request for a thirty day extension of time to file an amended complaint.
20            Good cause having been presented to the Court, it is HEREBY ORDERED that Plaintiff is
21   granted thirty days from the date of service of this order to file an amended complaint.
22
23   IT IS SO ORDERED.
24
     Dated:        August 14, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
